DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 9,775,719. 
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of US Patent 9,889,018
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-15 of US Patent 10,653,530. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 

Invention (16/847320)
US Patent 9,775,719 (comparable elements)
US Patent
9,889,018
(comparable elements)
US Patent 10,653,530
(comparable elements)
Claim 1

Claims 1-11: Vertebral body device, body, first rotating member, second rotating member, first extension member, second extension member

Claims 1-5: Vertebral body device, body, first rotating member, second rotating member, first extension member, second extension member

Claims 1-15: Vertebral body device, body, first rotating member, second rotating member, first extension member, second extension member



Thus, the invention of US patent 9,775,719, claims 1-11; the invention of US patent 9,889,018, claims 1-5; and the invention of US Patent 10,653,530, claims 1-15, respectively, are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Berry (US 20050187634).
With respect to claim 1, Berry discloses a vertebral body device (see fig. 10 below), comprising: a body (312) with a first end (e.g. top/proximal end) and a second end (e.g. bottom/distal end); a first rotating member (330) rotatably coupled to an exterior surface of the first end (see para. 52, 53); a second rotating member (340) rotatably coupled to an exterior surface of the second end (see para. 52, 53); a first extension member (370) moveably coupled to the first end (see para. 52, 53); and a second extension member (380) moveably coupled to the second end (see para. 52, 53).

    PNG
    media_image1.png
    710
    740
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry (US 20050187634) in view of Sutcliffe (US 6190413).
As for claims 2-6, Berry does not teach the device further comprising: a locking member; the locking member further comprising: a plate; and at least one alignment projection; the locking member further comprising: a plate; and two alignment projections; at least one alignment hole adapted to receive the at the at least one alignment projection; and two alignment holes adapted to receive the two alignment projections.
Sutcliffe, also drawn to expanding vertebral body devices (see abstract), teaches attaching a bracket to the device using bolts, specifically, incorporating a locking member (bracket 8 + bolt(s) 21- see col. 3 lines 45-54); the locking member further comprising: a plate (8); and at least one alignment projection (21) (see col. 3 lines 45-54); the locking member further comprising: a plate (8); and two alignment projections (21, 21) (see col. 3 lines 45-54); at least one alignment hole (12) (see col. 3 lines 45-54) adapted to receive the at the at least one alignment projection (21) (see col. 3 lines 45-54); and two alignment holes (12, 12) adapted to receive the two alignment projections (see col. 3 lines 45-54) in order to provide further locking of the device to the patient’s spinal column (see col. 2 lines 37-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Berry with the device further comprising: a locking member; the locking member further comprising: a plate; and at least one alignment projection; the locking member further comprising: a plate; and two alignment projections; at least one alignment hole adapted to receive the at the at least one alignment projection; and two alignment holes adapted to receive the two alignment projections, in view of Sutcliffe, in order to provide further locking of the device to the patient’s spinal column.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the device with the body further comprising: an opening extending from the first end to the second end; at least one first channel recessed into an interior surface of the body and extending from the first end toward the second end and positioned adjacent to the opening; and at least one second channel recessed into the interior surface of the body and extending from the second end toward the first end and positioned adjacent to the opening, as set forth in claims 7-14.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the device with the first rotating member comprising: a center opening forming an interior surface, the interior surface comprising: threads positioned on the interior surface; and a plurality of grooves positioned around an exterior surface, the plurality of grooves are undercut toward the interior surface; and the second rotating member comprising: a center opening forming an interior surface, the interior surface comprising: threads positioned on the interior surface; and a plurality of grooves positioned around an exterior surface, the plurality of grooves are undercut toward the interior surface, as set forth in claims 15-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773